Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 01, 2019

The Court of Appeals hereby passes the following order:

A19A1830. LADARIOUS SHERROD v. THE STATE.

        A jury convicted Ladarious Sherrod of aggravated assault and reckless conduct,
and the trial court entered a final disposition on January 11, 2018. Sherrod filed a
timely motion for new trial, which was denied on September 11, 2018. Sherrod
subsequently filed a motion for an out-of-time appeal, which the court granted on
February 13, 2019. Sherrod did not, however, file a notice of appeal until March 25,
2019.
        “A defendant granted an out-of-time appeal by the trial court will have 30 days
from the grant to file a notice of appeal to the appellate court with subject-matter
jurisdiction.” Rowland v. State, 264 Ga. 872, 876 (2) (452 SE2d 756) (1995); see also
Carr v. State, 281 Ga. 43, 44 (635 SE2d 767) (2006). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland, 264 Ga. at 872 (1). Because the notice of appeal here was filed 40 days
after entry of the trial court’s order granting Sherrod’s motion for an out-of-time
appeal, it is untimely. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.
        Because Sherrod remains represented by counsel, he is informed of the
following in accordance with Rowland, 264 Ga. at 875-876 (2): This appeal has been
dismissed because you failed to file a proper and timely notice of appeal. If you still
wish to appeal, you may petition the trial court for leave to file an out-of-time appeal.
If the trial court grants your request, you will have 30 days from the entry of that
order to file a notice of appeal referencing your conviction. If the trial court denies
your request, you will have 30 days from the entry of that order to file a notice of
appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is directed to send a copy of this order to Sherrod as well
as to Sherrod’s attorney, who is also directed to send a copy to Sherrod.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/01/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.